7 N.Y.3d 893 (2006)
860 N.E.2d 60
826 N.Y.S.2d 598
NICOLE L. ZIEGELMEYER, Appellant,
v.
UNITED STATES OLYMPIC COMMITTEE et al., Respondents.
Court of Appeals of New York.
Decided November 21, 2006.
*894 Harris Beach PLLC, Albany (A. Vincent Buzzard, Mark J. McCarthy and Kevin T. Bezio of counsel), for appellant.
Roemer Wallens & Mineaux LLP, Albany (Matthew J. Kelly of counsel), for United States Olympic Committee, respondent.
Carter, Conboy, Case, Blackmore, Maloney & Laird, P.C., Albany (Leah W. Casey of counsel), for United States Speedskating and another, respondents.
Chief Judge KAYE and Judges CIPARICK, ROSENBLATT, GRAFFEO, READ, SMITH and PIGOTT concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
Plaintiff, a short-track Olympic speedskater, was injured when she fell on the ice during practice and hit the boards surrounding the rink. Although safety pads had been placed on the boards, plaintiff fell in such a way that her feet lifted the pads, causing her hip to strike the boards directly. Because plaintiff was aware of the exact manner in which the safety pads had been set up on the day of her accident, the Appellate Division correctly held that plaintiff had assumed the risk of her injuries, and properly affirmed the Supreme Court order granting summary judgment dismissing the complaint (see Morgan v State of New York, 90 NY2d 471 [1997]; see also Trevett v City of Little Falls, 6 NY3d 884 [2006]).
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, in a memorandum.